Case: 19-2048   Document: 39     Page: 1   Filed: 05/13/2020




        NOTE: This disposition is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                 ______________________

                CISCO SYSTEMS, INC.,
                   Plaintiff-Appellee

                            v.

                  UNILOC 2017 LLC,
                  Defendant-Appellant
                 ______________________

                       2019-2048
                 ______________________

    Appeal from the United States District Court for the
 Northern District of California in No. 3:18-cv-04991-SI,
 Senior Judge Susan Y. Illston.
                 ______________________

                 Decided: May 13, 2020
                 ______________________

     DAVID P. ENZMINGER, Winston & Strawn LLP, Los An-
 geles, CA, for plaintiff-appellee. Also represented by
 MATTHEW R. MCCULLOUGH, KATHERINE VIDAL, Menlo
 Park, CA; KRISHNAN PADMANABHAN, New York, NY.

    MARC BELLOLI, Feinberg Day Kramer Alberti Lim
 Tonkovich & Belloli LLP, Burlingame, CA, for defendant-
 appellant. Also represented by MARGARET ELIZABETH DAY,
 Menlo Park, CA.
                  ______________________
Case: 19-2048    Document: 39      Page: 2     Filed: 05/13/2020




 2                     CISCO SYSTEMS, INC.   v. UNILOC 2017 LLC




  Before MOORE, O’MALLEY, and TARANTO, Circuit Judges.
 MOORE, Circuit Judge.
     Uniloc 2017 LLC appeals from the Northern District of
 California’s Rule 12(c) dismissal holding claim 6 of U.S. Pa-
 tent No. 6,980,522 ineligible under 35 U.S.C. § 101. Be-
 cause claim 6 is directed to an abstract idea and fails to
 recite an inventive concept that would otherwise render the
 claim eligible, we affirm.
                        BACKGROUND
     Cisco Systems, Inc. sued Uniloc USA, Inc., Uniloc 2017,
 and Uniloc Licensing USA LLC seeking a declaration of
 noninfringement of the ’522 patent. After Cisco filed a first
 amended complaint, all three Uniloc entities answered,
 and Uniloc 2017 and Uniloc Licensing counterclaimed for
 infringement of claim 6 of the ’522 patent. Uniloc 2017
 (Uniloc) alone filed a supplemental counterclaim for in-
 fringement of claim 6, which Cisco answered denying in-
 fringement.
     The ’522 patent relates to a radio communication sys-
 tem comprising a plurality of stations capable of forming
 an ad-hoc network. ’522 patent at 1:3–6. Each station
 within the network is capable of acting as either a master
 or a slave. The specification explains that one aspect of the
 invention is a method of operating the system which in-
 cludes ranking each of the stations based on its suitability
 to act as a master “and arranging for the role of master to
 be taken by the station having the highest rank.” Id. at
 1:59–2:3. Claim 6 covers that embodiment:
     6. A method of operating an ad-hoc radio communi-
     cation system having a plurality of stations formed
     into at least one network, the method comprising
     the step of:
Case: 19-2048    Document: 39        Page: 3   Filed: 05/13/2020




 CISCO SYSTEMS, INC.   v. UNILOC 2017 LLC                    3



         determining a master/slave rank of each sta-
         tion in the network representative of the sta-
         tion’s suitability for acting as master in the
         network using antenna performance character-
         istics of each station in view of the antenna’s
         local environment; and enabling a station with
         the highest rank to be master.
     Cisco moved for judgment on the pleadings under Rule
 12(c) arguing that claim 6 of the ’522 patent is ineligible
 under § 101. The district court held claim 6 was directed
 to the abstract idea of “ranking stations based on antenna
 performance characteristics and selecting the station with
 the highest rank to act as master in a network.” J.A. 8.
 The district court then found that claim 6 lacked an in-
 ventive concept as “neither the claim nor the specification
 provides for implementation of the abstract idea using an-
 ything other than existing, conventional technology.” J.A.
 19. Accordingly, the district court held claim 6 ineligible
 under § 101 and granted Cisco’s motion, dismissing
 Uniloc’s counterclaim. Uniloc appeals. We have jurisdic-
 tion under 28 U.S.C. § 1295(a)(1).
                           DISCUSSION
      We review a Rule 12(c) dismissal under the law of the
 regional circuit, here the Ninth Circuit. OIP Techs., Inc. v.
 Amazon.com, Inc., 788 F.3d 1359, 1362 (Fed. Cir. 2015).
 The Ninth Circuit reviews Rule 12(c) judgments de novo,
 and construes all allegations of material fact in the light
 most favorable to the nonmoving party. Lyon v. Chase
 Bank USA, N.A., 656 F.3d 877, 883 (9th Cir. 2011); Turner
 v. Cook, 362 F.3d 1219, 1225 (9th Cir. 2004). Patent eligi-
 bility under 35 U.S.C. § 101 is a question of law, based on
 underlying factual findings. SAP Am., Inc. v. InvestPic,
 LLC, 898 F.3d 1161, 1166 (Fed. Cir. 2018). It may be re-
 solved on a motion to dismiss “when there are no factual
 allegations that, taken as true, prevent resolving the eligi-
 bility as a matter of law.” Aatrix Software, Inc. v. Green
Case: 19-2048     Document: 39     Page: 4      Filed: 05/13/2020




 4                      CISCO SYSTEMS, INC.   v. UNILOC 2017 LLC



 Shades Software, Inc., 882 F.3d 1121, 1125 (Fed. Cir.
 2018).
     Section 101 provides that “[w]hoever invents or discov-
 ers any new and useful process, machine, manufacture, or
 composition of matter, or any new and useful improvement
 thereof,” may obtain a patent. 35 U.S.C. § 101. “Laws of
 nature, natural phenomena, and abstract ideas are not pa-
 tentable.” Alice Corp. v. CLS Bank Int’l, 573 U.S. 208, 216
 (2014) (quoting Assoc. for Molecular Pathology v. Myriad
 Genetics, Inc., 569 U.S. 576, 589 (2013)). Under the Su-
 preme Court’s two-step framework for determining patent
 eligibility under § 101, we first determine whether the
 claims are directed to a “patent-ineligible concept,” such as
 an abstract idea. Id. at 217. If so, we “consider the ele-
 ments of each claim both individually and ‘as an ordered
 combination’ to determine whether the additional elements
 ‘transform the nature of the claim’ into a patent-eligible ap-
 plication.” Id. (quoting Mayo Collaborative Servs. v. Pro-
 metheus Labs., Inc., 566 U.S. 66, 78–79 (2012)).
                       I. Alice Step One
      We first determine whether the claims as a whole are
 directed to an abstract idea. Alice, 573 U.S. at 217. The
 district court held that the claims were directed to the ab-
 stract idea of “ranking stations based on antenna perfor-
 mance characteristics and selecting the station with the
 highest rank to act as master in a network.” J.A. 8. We
 agree. The claims are directed to the abstract idea of se-
 lecting the highest ranked station. The general recitation
 of the familiar concepts of ranking and selecting leaves the
 claimed method “untethered to any specific or concrete way
 of implementing it.” Affinity Labs of Texas, LLC v.
 DIRECTV, LLC, 838 F.3d 1253, 1258 (Fed. Cir. 2016).

     Uniloc argues that the claimed method is not directed
 to an abstract idea, but instead to an improvement in the
 computer or network functionality. “We have routinely
Case: 19-2048     Document: 39       Page: 5   Filed: 05/13/2020




 CISCO SYSTEMS, INC.   v. UNILOC 2017 LLC                    5



 held software claims patent eligible under Alice step one
 when they are directed to improvements to the functional-
 ity of a computer or network platform itself.” Uniloc USA
 Inc. v. LG Elecs. USA, Inc., 2020 WL 2071951, at *3, ---
 F.3d --- (Fed. Cir. 2020). Whether a claimed software inno-
 vation is directed to an abstract idea “often turns on
 whether the claims focus on specific asserted improve-
 ments in computer capabilities or instead on a process or
 system that qualifies an abstract idea for which computers
 are invoked merely as a tool.” Id. (citing Customedia
 Techs., LLC v. DISH Network Corp., 951 F.3d 1359, 1364
 (Fed. Cir. 2020); Finjan, Inc. v. Blue Coat Systems, Inc., 879
F.3d 1299, 1303 (Fed. Cir. 2018)). Here there are no spe-
 cific asserted improvements. Claim 6 is directed to the ab-
 stract idea of selecting the master based on antenna
 performance.
     Uniloc argues the claim here is like others this court
 has held eligible. We do not agree. In Finjan, Inc. v. Blue
 Coat Systems, Inc., we held that claims to a “behavior-
 based virus scan” provided greater computer security and
 were thus directed to a patent-eligible improvement in
 computer functionality. 879 F.3d at 1304–06. There, the
 claims required a “security profile that identifies suspi-
 cious code,” which required that the security profile “in-
 clude the information about potentially hostile operations
 produced by a ‘behavior-based’ virus scan.” Id. at 1303–04
 (emphasis in original). We held the claimed security profile
 constituted an improvement over the functionality of the
 traditional “code-matching” systems, which only looked for
 the existence of known viruses. Id. at 1304. The claims
 required a specific implementation of software that im-
 proved the computer’s functionality, and were therefore not
 directed to an abstract idea.
     Similarly in SRI International, Inc. v. Cisco Systems,
 Inc., we held the claims were directed to a specific improve-
 ment in computer functionality—“providing a network de-
 fense system that monitors network traffic in real-time to
Case: 19-2048    Document: 39      Page: 6     Filed: 05/13/2020




 6                     CISCO SYSTEMS, INC.   v. UNILOC 2017 LLC



 automatically detect large-scale attacks.” 930 F.3d 1295,
 1303 (2019). The claims specifically required use of “net-
 work monitors in the enterprise network” to detect suspi-
 cious activity, generate reports of the activity, and
 automatically receive and integrate those reports. Id. at
 1301. “[T]he representative claim improve[d] the technical
 functioning of the computer and computer networks by re-
 citing a specific technique for improving computer network
 security,” and was not directed to an abstract idea. Id. at
 1304. In Data Engine Techs. LLC v. Google LLC, we held
 patent eligible claims which recited a “specific method for
 navigating through three-dimensional electronic spread-
 sheets” thereby improving the computer’s functionality.
 906 F.3d 999, 1007–08 (Fed. Cir. 2018). And in Thales Vi-
 sionix Inc. v. United States, we held the claims were not
 directed to an abstract idea because they “specif[ied] a par-
 ticular configuration of inertial sensors and a particular
 method of using the raw data from the sensors in order to
 more accurately calculate the position and orientation of an
 object on a moving platform.” 850 F.3d 1343, 1349 (2017).
 Unlike the claims in these cases, claim 6 of the ’522 patent
 broadly claims solving the problem of master stations po-
 tentially having inefficient antennas by choosing the sta-
 tion with the best antenna. The claim does not specify any
 particular metric or method for ranking. The entirety of
 the claim is simply the abstract idea and nothing more.
 Thus, the claims are directed to the abstract idea of rank-
 ing stations using their antenna performance and choosing
 the best station as the master.
     Uniloc further argues that its counterclaim should not
 have been dismissed because it “presented ‘specific, plausi-
 ble factual allegations’ about why the invention of the ’522
 patent was not conventional.” Appellant’s Br. at 29. It ar-
 gues that its method “involves dynamically analyzing rela-
 tive rankings of antenna performance characteristics
 based on environmental variables” and “effectuat[ing] a
 hand-off of the master station in order to increase network
Case: 19-2048     Document: 39       Page: 7   Filed: 05/13/2020




 CISCO SYSTEMS, INC.   v. UNILOC 2017 LLC                    7



 efficiency.” Id. at 31–32. But claim 6 does not include any
 limitation relating to “dynamically analyzing” or “effectu-
 ating a hand-off.”
      Uniloc argues factual allegations in the complaint
 should have precluded granting a motion to dismiss. We
 do not agree. The district court correctly recognized that
 Uniloc’s purported factual allegations were conclusory
 statements regarding eligibility. J.A. 5. Uniloc’s counter-
 claim made only general allegations, such as, “the patent’s
 disclosure and claims are drawn to solving a specific, tech-
 nical problem arising from the evolution of ad-hoc radio
 communication systems” or that “the inventions of the ’522
 patent were not well-understood, routine or conventional
 at the time of the invention.” These are not factual allega-
 tions; they are sweeping conclusory statements and the dis-
 trict court properly concluded that they did not preclude
 dismissal. See In re Gilead Scis. Sec. Litig., 536 F.3d 1049,
 1055 (9th Cir. 2008).
                        II. Alice Step Two
      At Alice step two, we “consider the elements of each
 claim both individually and ‘as an ordered combination’ to
 determine whether the additional elements ‘transform the
 nature of the claim’ into a patent-eligible application.” Al-
 ice, 573 U.S. at 218 (quoting Mayo, 566 U.S. at 78–79).
 Step two “looks more precisely at what the claim elements
 add” to determine if “they identify an inventive concept in
 the application of the ineligible matter to which . . . the
 claim is directed.” SAP, 898 F.3d at 1167.
      The district court held that the additional claimed fea-
 tures were well-understood, routine and conventional, and
 did not provide an inventive concept that would render the
 claim patent eligible. J.A. 20. We agree. First, as the dis-
 trict court recognized, “neither the claim nor the specifica-
 tion provides for implementation of the abstract idea using
 anything other than existing, conventional technology.”
 J.A. 19. Uniloc does not dispute the district court’s finding.
Case: 19-2048    Document: 39      Page: 8     Filed: 05/13/2020




 8                     CISCO SYSTEMS, INC.   v. UNILOC 2017 LLC



 It admits that “the ’522 patent [uses] known computer
 hardware and . . . wireless protocols (like Bluetooth),” but
 argues that its claimed method uses them “in a new and
 improved way.” Appellant’s Br. at 34. That is the only in-
 ventive concept it alleges—“forming an ad-hoc network
 that enables the station in the piconet with the highest
 rank based on antenna performance characteristics to act
 as master.” Id. at 34–35. Uniloc’s only alleged inventive
 concept is coincident with the abstract idea itself. Thus,
 there are not “additional elements,” which “‘transform the
 nature of the claim’ into a patent-eligible application.” Al-
 ice, 573 U.S. at 218 (quoting Mayo, 566 U.S. at 78–79).
                        CONCLUSION
     We have considered Uniloc’s remaining arguments and
 find them unpersuasive. For the foregoing reasons, we con-
 clude that claim 6 of the ’522 patent is directed to patent-
 ineligible subject matter under § 101 and therefore affirm.
                        AFFIRMED